          Case 2:19-cv-00902-WBS-DMC Document 70 Filed 06/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LIONEL HARPER and DANIEL SINCLAIR,                      Case No. 2:19-cv-00902-WBS-DMC
     individually and on behalf of all other similarly
12   situated and all aggrieved employees,                   ORDER GRANTING JOINT MOTION TO
                                                             MODIFY SCHEDULING ORDER
13
                   Plaintiffs,
14
     v.
15
     CHARTER COMMUNICATIONS, LLC,
16
                   Defendant.
17

18

19

20
21

22

23

24

25

26
27

28

                                                         1
                         ORDER GRANTING JOINT MOTION TO MODIFY SCHEDULING ORDER
         Case 2:19-cv-00902-WBS-DMC Document 70 Filed 06/29/20 Page 2 of 2

 1          Having read and considered the Stipulation and Joint Motion to Modify Scheduling Order dated
 2   June 25, 2020 (“Stipulation”), and good cause appearing, the Court hereby GRANTS the Parties’ joint
 3   motion and ORDERS that the Status (Pretrial Scheduling) Order, Dkt. 34, be modified as follows:
 4   Scheduled Item                                     Current date/deadline     Modified date/deadline
     Deadline to file motion for class certification    July 6, 2020              October 9, 2020
 5
     Deadline to file opposition to motion for class    July 20, 2020             November 6, 2020
 6   certification
     Deadline to file reply in support of motion for    August 10, 2020           November 20, 2020
 7   class certification
     Hearing on motion for class certification          August 24, 2020           November 30, 2020 at
 8                                                                                1:30 p.m.
 9   Deadline to disclose expert witnesses              July 31, 2020             December 18, 2020
     Deadline to disclose rebuttal expert witnesses     August 14, 2020           January 8, 2021
10   Discovery cut-off                                  August 28, 2020           February 1, 2021
     Motions cut-off                                    September 18, 2020        February 22, 2021
11   Deadline to file opposition briefs                 October 9, 2020           March 22, 2021
12   Deadline to file reply briefs                      October 23, 2020          April 19, 2021
     Hearing on all motions                             November 9, 2020          May 3, 2021 at 1:30
13                                                                                p.m.
     Final Pretrial Conference                          January 4, 2021 at 1:30   June 21, 2021 at 1:30
14                                                      p.m.                      p.m.
     Trial Setting                                      February 9, 2021 at       July 27, 2021 at 9:00
15
                                                        9:00 a.m.                 a.m.
16          All other orders set forth in the Status (Pretrial Scheduling) Order remain unchanged.
17

18          IT IS SO ORDERED.
19   Dated: June 26, 2020
20

21

22

23

24

25

26
27

28
                                                       2
                      [Proposed] Order Granting Joint Request to Modify Scheduling Order
